PER CURIAM.
Kalvin Denny, an incarcerated pro se petitioner, seeks a writ of habeas corpus for purposes of filing a belated appeal of the trial court’s order denying his motion for relief pursuant to rule 3.850, Florida Rules of Criminal Procedure. Respondent concedes, and we agree, that petitioner is entitled to such relief because petitioner did not receive, in a timely fashion, a copy of the trial court’s denial of his motion. See Hildebrand v. Singletary, 666 So.2d 274 (Fla. 4th DCA 1996); Nava v. State, 652 So.2d 1264 (Fla. 4th DCA 1995); Everett v. Singletary, 603 So.2d 117 (Fla. 4th DCA 1992); Ferrell v. Music, 484 So.2d 595 (Fla. 4th DCA 1985).
Accordingly, we grant the petition for ha-beas corpus, allow the belated appeal, and as provided by Florida Rule of Appellate Procedure 9.140(j)(5)(D), direct this court’s opinion to be filed with the lower tribunal and treated as the notice of appeal.
STONE, C.J., and PARIENTE and SHAHOOD, JJ., concur.